t c summary opinion united_states tax_court sunderam krishnan petitioner v commissioner of internal revenue respondent docket no 16217-17s filed date sunderam krishnan pro_se charles a s wiseman for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated all section references are to the internal continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies and penalties in petitioner’s federal_income_tax for taxable_year sec_2014 and sec_2015 years in issue as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure the issues for decision are whether petitioner is entitled to deduct unreimbursed employee business_expenses entitled to deductions for moving_expenses and liable for accuracy-related_penalties under sec_6662 background some of the facts have been stipulated and we incorporate the stipulation and accompanying exhibits by this reference petitioner lived in california when he timely filed the petition during the years in issue petitioner was employed as a systems engineer continued revenue code code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure and amounts are rounded to the nearest dollar i education and professional background petitioner entered the united_states in as an international exchange student he completed his bachelor’s degree in milwaukee wisconsin before commencing graduate studies in san antonio texas in petitioner graduated with a master’s degree in electrical engineering from the university of texas san antonio in in date petitioner was hired by cambay consulting services llc cambay headquartered in katy texas a year later petitioner began work for cambay’s sister company softnice inc softnice which is headquartered in allentown pennsylvania petitioner underwent corporate training in houston texas beginning in date for approximately three months before returning to san antonio petitioner was offered his first contract project in date he worked on the following client contracts until the time of trial client siemens medical solutions onegas softnice in-house esurance kaiser permanente dates date-date location malvern pa tulsa ok date-date date-date remote assignment1 san francisco ca date-date pleasanton ca date- trial date 1petitioner worked remotely on an in-house project for softnice from date to date petitioner’s estimated time spent in san antonio was approximately two weeks during the five-month project petitioner spent much of his remote work time traveling the country visiting friends and family in kansas city missouri and miami and fort lauderdale florida petitioner also worked at the in-house project site in new jersey for approximately three months cambay and softnice are consulting companies that contract to provide technical staff to their clients on a project-by-project basis in accordance with corporate policy neither company reimbursed petitioner for relocation rent meals telephone internet equipment traveling or commuting_costs while he was working on contract projects for its clients ii petitioner’s living situation from to petitioner lived in a room in his uncle’s four-bedroom house in san antonio while pursuing a master’s degree petitioner’s uncle and aunt and their two children also lived in the house petitioner did not formally lease the room from his uncle nor did he pay him rent on a regular schedule in lieu of formal rent payments petitioner purchased gifts for the children living in the house or sporadically insisted on giving his uncle lump sums in cash after graduation petitioner applied for work and continued to live at his uncle’s house petitioner estimated his contributions to the household in san antonio while petitioner offered vague testimony no documentary_evidence of estimated household contributions was included in the record petitioner continued to store his belongings at his uncle’s house in san antonio during the years in issue but he rarely visited or stayed at the house in petitioner visited san antonio for christmas and new year’s he also visited for other special occasions during the years in issue petitioner generally lived and paid rent where he was stationed for work from date until date he rented a shared apartment for dollar_figure per month in malvern pennsylvania from june through date petitioner paid rent of dollar_figure per month while living and working in tulsa oklahoma although he listed the san antonio residence as his address while working remotely for softnice from january through date petitioner visited the residence twice for an estimated total of two weeks’ time the remainder of the assignment was spent visiting friends and relatives in kansas city missouri and miami and fort lauderdale florida in addition to three months spent working at the in-house project site in new jersey petitioner rented an apartment in california beginning in date and has resided and paid rent in california since that time petitioner paid rent ranging from dollar_figure to dollar_figure while living in california during tax_year iii petitioner’s income_tax returns petitioner timely filed his federal_income_tax returns for and he hired a tax_return_preparer for both tax years reporting the following income and above_the_line deductions for moving_expenses on form 1040nr u s nonresident_alien income_tax return for taxable_year and on form_1040 u s individual tax_return for taxable_year income total income moving_expenses adjusted_gross_income dollar_figure big_number big_number dollar_figure big_number big_number petitioner’s tax returns for the years in issue included schedules a itemized_deductions on which he claimed various deductions including as relevant here the following unreimbursed employee_expenses as reported on form sec_2106 employee business_expenses expenses parking fees tolls and transportation travel_expenses business_expenses cell phone service internet service sec_179 total business_expenses meals and entertainment after limitation total unreimbursed employee expense sec_2014 dollar_figure big_number dollar_figure big_number --- --- --- big_number big_number big_number big_number big_number big_number big_number 1as shown on statement to his form_2106 for tax_year petitioner’s business_expenses consisted of cell phone expenses internet expenses and a sec_179 expense petitioner did not provide further details of his business_expenses on hi sec_2015 tax_return iv notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner for taxable_year sec_2014 and sec_2015 respondent disallowed petitioner’s unreimbursed employee_business_expense deductions in full for both years determining that petitioner did not establish that they were ordinary and necessary to his business or that the expenses were paid_or_incurred during the years in issue respondent also disallowed petitioner’s reported moving_expenses in full for both years because he did not substantiate that they were moving_expenses or that they were paid during the years in issue petitioner timely petitioned this court for redetermination discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is provided for by statute and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs a taxpayer is required to maintain records sufficient to enable the commissioner to determine his correct 2pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements petitioner therefore bears the burden_of_proof tax_liability sec_6001 sec_1_6001-1 income_tax regs such records must substantiate both the amount and purpose of the claimed deductions 116_tc_438 ii unreimbursed employee_expenses sec_162 allows deductions for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business 122_tc_305 performing services as an employee constitutes a trade_or_business 54_tc_374 in order to deduct employee business_expenses a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 when a taxpayer establishes that he has paid a deductible trade_or_business expense but is unable to adequately substantiate the amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir to apply the cohan_rule however the court must have a reasonable basis upon which to make an estimate 85_tc_731 congress overrode the cohan_rule with sec_274 which requires strict substantiation for certain categories of expenses in the absence of evidence demonstrating the exact amounts of those expenses deductions for them are to be disallowed entirely 50_tc_823 aff’d per curiam 412_f2d_201 2d cir expenses subject_to sec_274 include travel and meal expenses as well as expenses for listed_property such as passenger automobiles sec_274 sec_280f a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating his own statement the amount time place and business_purpose of these expenditures sec_274 sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date petitioner reported expenses totaling dollar_figure and dollar_figure for tax_year sec_2014 and sec_2015 respectively in connection with his employment as a systems engineer according to respondent petitioner has failed to establish that the expenses were paid or if paid that the expenses were business related a parking fees tolls and transportation petitioner deducted dollar_figure for and dollar_figure for for parking fees tolls and transportation petitioner did not provide any evidence that he owned a vehicle in either year and in fact provided evidence to the contrary showing that he rented a car to move from pennsylvania to oklahoma in date furthermore petitioner did not provide a contemporaneous mileage log toll or parking fee receipts or any other evidence to substantiate his claimed deductions accordingly petitioner is not entitled to parking fee toll and transportation deductions for the years in issue b travel meals_and_lodging away from home expenses_incurred by an individual for travel meals_and_lodging are normally considered nondeductible personal living or family_expenses sec_262 sec_1_262-1 income_tax regs sec_162 permits taxpayers to deduct all ordinary and necessary travel_expenses including meals_and_lodging incurred while away from home in the pursuit of a trade_or_business 326_us_465 sec_1_162-2 income_tax regs such expenses must be incurred while away_from_home_overnight 389_us_299 the purpose of the away from home deduction is to mitigate the burden of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses 49_tc_557 the court has interpreted a taxpayer’s home for purposes of sec_162 to be his principal_place_of_business 74_tc_578 if a taxpayer has no principal_place_of_business a permanent place of residence may be considered a tax_home 85_tc_462 aff’d without published opinion 807_f2d_177 9th cir a taxpayer has a home for this purpose only when he has incurred substantial continuing living_expenses at the permanent place of residence 308_f2d_204 9th cir barone v commissioner t c pincite if a taxpayer fits into neither of the above categories then he is considered to be an itinerant with a tax_home wherever he happens to work 752_f2d_337 8th cir aff’g tcmemo_1984_63 47_tc_71 revrul_73_529 1973_2_cb_37 see also 638_f2d_248 1st cir w here a taxpayer is constantly on the move due to his work he is never ‘away’ from home rev’g tcmemo_1979_299 following the extensive caselaw on this point we will deny traveling expense deductions where a taxpayer is itinerant 438_f2d_905 2d cir james f 2d pincite 61_tc_855 52_tc_1067 aff’d per curiam 438_f2d_643 3d cir 47_tc_71 courts have examined the following objective factors set forth in revrul_73_529 supra to determine whether a taxpayer has a tax_home whether there exists a business connection to the location of the alleged tax_home whether the taxpayer incurs duplicate living_expenses while traveling and maintaining the alleged tax_home and whether personal connections exist to the alleged tax_home see 143_f3d_497 9th cir aff’g tcmemo_1995_559 minick v commissioner tcmemo_2010_12 petitioner contends that because of the transitory and temporary nature of his contract work during the years in issue his uncle’s house in san antonio was his tax_home therefore he asserts that his expenses while working in various locales should be considered incurred away from home respondent contends that petitioner had no tax_home during the years in issue and should be considered an itinerant we first consider whether there was any business connection to san antonio see revrul_73_529 supra petitioner was not required to live in san antonio by his employer after he gained employment in date although petitioner identified his location as san antonio from date through date while working on an in-house project for softnice he spent only a total of two weeks in san antonio for the remainder of the project he chose to work from various locations around the country we find that petitioner had no real business connection to san antonio second we consider whether petitioner incurred duplicate living_expenses see id petitioner has not provided any evidence other than his own testimony that he paid rent utilities or any other household expenses at the house in san antonio during the tax years in issue a letter in the record from petitioner’s uncle merely confirms that petitioner was an occupant at his home starting in date not a renter although we accept petitioner’s testimony that he made some gifts to his uncle’s family he has not proven that he incurred a duplication of living_expenses while working at his contract sites third we consider whether petitioner provided sufficient evidence that he maintained personal connections to san antonio see id petitioner made infrequent visits to the san antonio house after gaining employment despite the fact that his uncle’s family continued to live there although he stored certain personal belongings at the house he did not reside in the house during and we find that petitioner did not maintain sufficient personal connections to san antonio for the purposes of sec_162 considering these facts we find petitioner does not meet the threshold requirements for his uncle’s house to be deemed his permanent residence petitioner did not have any other permanent residence during and through date for that period petitioner was an itinerant and was not away from home within the intent and meaning of sec_162 see barone v commissioner t c pincite wirth v commissioner t c pincite while petitioner rented an apartment in california beginning in date it is not at all clear whether he intended to make california his permanent place of residence from that time forward at trial petitioner testified that he did not decide that he would reside in california permanently until some point in even if it was petitioner’s intention to permanently reside in california from may to date he has not satisfied any of the criteria for away from home expenses with respect to that period thus if petitioner’s tax_home was in california he had no business reason to travel to san antonio and there is little if any evidence of duplicate expenses paid see revrul_73_529 supra accordingly petitioner is not entitled to a deduction under sec_162 for travel meals_and_lodging expenses paid_or_incurred while away from home during the years in issue see 326_us_465 c business_expenses the remaining unreimbursed employee expense items for consideration are the deductions claimed and identified by petitioner as business_expenses dollar_figure for and dollar_figure for petitioner included a schedule detailing his business_expenses with hi sec_2014 return but did not include a similar schedule with hi sec_2015 return his testimony indicates that he reported similar_business expenses for each year we will use the categories he provided for as a guide to our analysis of his deductible expenses for each year the categories are cell phone service and internet expenses petitioner also reported a dollar_figure sec_179 expense related to his laptop computer dollar_figure and cell phone dollar_figure for tax_year petitioner claimed unreimbursed employee_business_expense deductions of dollar_figure dollar_figure per month for cell phone service and dollar_figure dollar_figure per month for internet service for neither cell phone service nor internet service expenses are subject_to the strict substantiation requirements of sec_274 therefore pursuant to the cohan_rule the amount of deductible expenses can be estimated by this court provided we have a reasonable basis for making an estimate of the amount of the expenses related to business use see vanicek v commissioner t c pincite estimate must have reasonable evidentiary basis evidence in the record regarding the nature of petitioner’s employment and his bank records support petitioner’s claimed cell phone service and internet service expense deductions petitioner’s bank statements provide evidence that his estimated business_expense of dollar_figure per month for cell phone service and dollar_figure per month for internet service were only a fraction of his total charges from his service provider at t his monthly bill payments ranged from dollar_figure to dollar_figure per month during the years in issue and were regularly between dollar_figure and dollar_figure petitioner wa sec_3for taxable years beginning after date cell phones are no longer included in the definition of listed_property under sec_280f which was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite as a result of this amendment deductions for cell phone service expenses during the years in issue are not subject_to the strict substantiation rules of sec_274 internet service expenses have been characterized as utility expenses rather than as expenses related to the use of listed_property see barnes v commissioner tcmemo_2016_212 at verma v commissioner tcmemo_2001_132 slip op pincite so characterized internet service expenses are also not governed by the strict substantiation rules of sec_274 required to have both cell phone and internet access for his employment as a systems engineer and he has provided a reasonable basis to accept his estimated expenses accordingly we hold that petitioner is entitled to an unreimbursed employee_business_expense deduction totaling dollar_figure for each of tax_year sec_2014 and sec_2015 sec_167 allows depreciation_deductions for the exhaustion wear_and_tear of property used in a taxpayer’s trade_or_business which are generally determined under sec_168 on the basis of the applicable_depreciation_method convention and recovery_period for some depreciable_property a taxpayer can accelerate depreciation by deducting its cost as an expense for the taxable_year in which the property is placed_in_service see sec_179 to prove entitlement to a depreciation deduction a taxpayer must also establish the property’s depreciable basis by substantiating its cost_recovery period and any previous allowable_depreciation see 105_tc_324 to deduct depreciation on any listed_property a taxpayer must meet the sec_274 heightened substantiation requirements see sec_280f see also eg wsk sons inc v commissioner tcmemo_2015_204 at outlining sec_274 requirements for passenger automobiles there is nothing in the record that adequately identifies the assets for which petitioner claimed the sec_179 deduction for petitioner has not properly substantiated the claimed sec_179 expense deduction nor provided a basis on which we might estimate the expenses that are not subject_to the substantiation requirements of sec_274 see cohan v commissioner f 2d pincite consequently we sustain respondent’s determination disallowing the sec_179 expense deduction for tax_year iii moving_expenses sec_217 allows as a deduction for moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work sec_217 generally defines the term moving_expenses as the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and related travel including lodging only one trip per taxpayer qualifies for a deduction sec_1_217-2 income_tax regs petitioner moved between multiple locations during the tax years in issue see supra pp he claimed dollar_figure and dollar_figure in moving expense deductions for tax_year sec_2014 and sec_2015 respectively petitioner provided a single piece of substantiating evidence to support his moving expense deductions related to his move from pennsylvania to oklahoma in date the evidence a rental car confirmation from budget car rental confirms payment of dollar_figure to rent a car with pickup in newark new jersey on date and dropoff in tulsa on date at trial petitioner testified that he split the cost of the car rental expense with a friend for an actual rental car payment of dollar_figure the timing of this trip aligns with petitioner’s date start date for his contract assignment with onegas in tulsa sec_217 imposes conditions that taxpayers must satisfy to be eligible to deduct moving_expenses the condition at issue in this case requires that during the 12-month_period immediately following a taxpayer’s arrival in the general location of his new principal_place_of_work the taxpayer be employed full time in that general location for at least weeks sec_217 the condition of sec_217 shall not apply if the taxpayer is unable to satisfy such condition by reason of involuntary separation other than for willful misconduct from the service of or transfer for the benefit of an employer after 4it is unclear why petitioner rented a car in new jersey rather than pennsylvania for his move to oklahoma this may have been a result of petitioner’s splitting car rental moving_expenses with a friend however evidence in the record and petitioner’s testimony both confirm the time line of the move obtaining full-time employment in which the taxpayer could reasonably have been expected to satisfy such condition sec_217 petitioner has not met his burden of showing that he satisfies the conditions for allowance of a deduction for moving_expenses under sec_217 petitioner fails to meet the condition of sec_217 as he ended his assignment with onegas at some point in date--at most weeks after his arrival on june of the same year under sec_217 the condition of sec_217 does not apply in certain circumstances where an employee is transferred after a move to a new principal place of employment see whatley v commissioner tcmemo_1984_444 sec_217 was added to the code by the tax reform act of pub_l_no sec a stat pincite before the addition of subsection d there was no provision for waiving the 39-week requirement imposed by sec_217 sec_217 was added to eliminate the hardship that arises when an employee is prevented from satisfying the test by circumstances beyond his control such as his death or an unexpected action of his employer s rept no 1969_3_cb_423 see also h_r rept no part 1969_3_cb_200 j comm on internal revenue taxation summary of h_r tax reform act of pincite j comm print date the regulations clarify which circumstances are deemed an unexpected action of an employer that would be beyond the taxpayer’s control s rept no c b pincite sec_1_217-2 income_tax regs provides in part as follows thus for example if the taxpayer at the time of transfer was not advised by his employer that he planned to transfer him within months to another principal_place_of_work the taxpayer could in the absence of other factors reasonably have been expected to satisfy the minimum employment period condition at the time of the first transfer petitioner was informed by softnice that his contract was for fewer than weeks see sec_217 and d sec_1_217-2 income_tax regs petitioner knew going in that it was just a six-month project consequently we conclude that petitioner does not meet the condition of sec_217 petitioner has not provided substantiation for his remaining reported moving_expenses for tax_year sec_2014 and sec_2015 accordingly petitioner is not entitled to moving expense deductions for the tax years in issue iv accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty for each year in issue under sec_6662 and b asserting that petitioner’s underpayments result from negligence or disregard of rules and regulations a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment attributable to negligence or disregard of rules sec_6662 and b pursuant to sec_7491 the commissioner bears the burden of production and must produce sufficient evidence showing that the imposition of the penalty is appropriate in a particular case higbee v commissioner t c pincite 5respondent’s burden of production for penalties imposed under sec_6662 includes the burden of producing evidence establishing that the penalties were personally approved in writing by the immediate supervisor of the individual making such determination as required by sec_6751 unless a statutory exception applies see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 written approval of the initial penalty determination under sec_6751 must be obtained before the first formal communication of penalties giving a taxpayer a right to challenge them see clay v commissioner t c __ __ slip op pincite date the sec_6662 accuracy-related_penalties determined in the notice_of_deficiency were properly approved as required by sec_6751 and respondent has proven sufficient facts to satisfy the burden of production as to that issue negligence includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence in determining the correctness of a return position that is contrary to a rule_or_regulation sec_1_6662-3 income_tax regs disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded id respondent asserts that petitioner’s improper claims for deductions for moving_expenses and unreimbursed employee_expenses combined with his failure to maintain adequate_records indicate petitioner’s negligence and disregard for rules and regulations respondent has satisfied his burden to show that the penalties are appropriate once the commissioner meets his burden a taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner t c pincite to the extent that a taxpayer shows there was reasonable_cause for an underpayment and that he acted in good_faith sec_6664 prohibits the imposition of a penalty under sec_6662 sec_1_6664-4 income_tax regs the decision whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a tax professional id para b generally the most important factor is the extent of the taxpayer’s efforts to assess his or her proper tax_liability id reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of the facts and circumstances may support a conclusion that a taxpayer acted with reasonable_cause and in good_faith with respect to a reported position id see higbee v commissioner t c pincite reliance on the advice of a professional must be reasonable under the circumstances sec_1_6664-4 income_tax regs see also 990_f2d_893 6th cir aff’g donahue v commissioner tcmemo_1991_181 115_tc_43 aff’d 299_f3d_221 3d cir the advice must be based upon an analysis of all pertinent facts and the applicable law and must not be based on unreasonable factual or legal assumptions sec_1_6664-4 and ii income_tax regs it cannot be based on an assumption that the taxpayer knows or has reason to know is unlikely to be true id subdiv ii petitioner engaged a return preparer to prepare his federal_income_tax returns for the years in issue at trial petitioner testified that he answered a few questions for his tax_return_preparer but did not explain what information he provided or how the preparer arrived at the amounts of expenses petitioner deducted on the returns on the basis of the record we conclude that petitioner knew he was not incurring duplicate expenses in addition the amounts claimed on petitioner’s tax returns far exceeded those justified by his testimony petitioner failed to establish reasonable_cause for the positions he took on his returns and good_faith in taking those positions within the meaning of sec_6664 petitioner did not make a reasonable good-faith effort to correctly assess his tax_liability particularly in regard to his claim of duplicate expenses away from home when he was not paying regular or significant rent or utilities at his uncle’s san antonio home on the basis of our findings we sustain respondent’s determination to the extent of the underpayments decided for tax_year sec_2014 and sec_2015 in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
